Citation Nr: 1500020	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  12-28 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating for PTSD in excess of 50 percent prior to January 11, 2011, and in excess of 70 percent since. 

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1971. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for PTSD and assigned a 30 percent disability rating, effective June 15, 2005.  In August 2006, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating, and timely perfected his appeal in April 2007.  Subsequently, in an August 2008 rating decision, the RO increased the Veteran's disability rating for PTSD to 50 percent, effective June 15, 2005.  In April 2009, the Veteran filed an additional NOD with the assigned disability rating, and submitted an additional appeal in December 2010.  In a June 2011 rating decision, the RO continued a 50 percent disability rating for the Veteran's PTSD.  In June 2011, the Veteran filed an additional NOD with the assigned disability rating, and submitted an additional appeal in October 2012.  In June 2013, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective January 11, 2011.  As the Veteran's initial Substantive Appeal in April 2007 was never addressed, the Board will treat the Veteran's increased rating claim for PTSD as a disagreement with disability rating assigned after the initial grant of service connection.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in March 2014.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

At the March 2014 hearing, the Veteran reported that his doctor informed him that he was no longer able work as a gasoline truck driver because he was having dangerous things happen, such as forgetting to put on the trucks parking break.  The Board interprets this statement as raising a claim for total disability rating based on individual unemployability due to a service-connected disability.  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When, as here, evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to a TDIU while challenging the rating for PTSD.  Therefore, his TDIU claim is part of the increased rating claim for PTSD, and the Board has jurisdiction over these issues.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claims on appeal.  These records have been reviewed and considered by the Board.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and mood, due to such symptoms as suicidal ideation, near-continuous panic attacks, impaired impulse control, and difficulty adapting to stressful circumstances; but total occupational and social impairment is not shown.

2.  The competent and probative medical evidence of record does not show that the Veteran's service-connected PTSD is so exceptional or unusual that referral for extra-schedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  Prior to January 11, 2011, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2014); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411 (2014).

2.  Throughout the pendency of the appeal, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2014); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411 (2014).

3.  Application of the extra-schedular rating provisions are not warranted in this case.  38 C.F.R. § 3.321(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection for his claimed PTSD.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.   

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his increased rating claim for PTSD, such as obtaining VA medical records and providing the Veteran with VA examinations in October 2005, December 2009, and April 2011.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

As previously discussed, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge at a hearing in March 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issue on appeal and solicited information regarding the severity of the Veteran's PTSD and his inability to work due to his service-connected condition.  The Veteran was advised of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II. Initial Increased Ratings

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2014).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA treatment records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claims for increased disability ratings for PTSD.  

The Veteran was initially assigned a 50 percent disability rating for PTSD, effective June 15, 2005, in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2014).  Subsequently, the Veteran's disability rating for PTSD was increased to 70 percent, effective January 11, 2011.  

Under the General Rating Formula for Mental Disorders, a 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).     

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for PTSD when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

Scores ranging from 61 to 70 illustrate mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

Scores ranging from 51 to 60 illustrate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

The GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the Veteran's psychiatric illness.

Analysis

The Veteran contends that his PTSD is worse than the disability ratings currently assigned.  

Turning to the evidence of record, an April 2005 VA PTSD Assessment showed that the Veteran's responses on psychometric testing were indicative of someone that was reporting significant symptoms of PTSD (as per DSM-IV).  In addition, the physician noted that the Veteran's response on the Beck Inventory were indicative of someone reporting severe symptoms of depression.   Additional VA treatment records show that the Veteran was receiving ongoing treatment for his psychiatric conditions.  Records show reported symptoms of anger, irritability, difficulty being around other people, difficulty maintaining relationships, poor concentration, intrusive thoughts/memories, anxiety with "brain lock", suicidal ideation, and unstable mood.  He also reported that he only appeared for treatment after his current wife threatened to leave if he didn't get some help.   Additionally, the Veteran underwent a mental health assessment in May 2008 due to increasing frequency of panic attacks, difficulty sleeping, and marital difficulties.  He reported that his panic attack increased from a frequency of two to three times per week , to four to five per week.  He also endorsed some suicidal ideation, which consisted of driving his truck full of fuel off the road and into something.  He reported that these thoughts were fleeting, and that he did not feel like actually doing it.  He also reported no hallucinations or delusions.  His speech was slightly pressured and his insight and judgment were fair.  The physician concluded that the Veteran met the criteria for PTSD and panic disorder.  

The Veteran was also afforded a VA examination for PTSD in October 2005.  The Veteran's PTSD symptoms included nightmares and intermittent sleep, which occurred constantly.  His ability to perform daily functions during remission/partial remission was affected due to his irritability and tiredness.  His current, constant symptoms of depression included feeling tired, not wanting to do anything , and crying at times.  The examiner noted that his ability to perform daily functions during remission/partial remission was fair.  Over the past year, the Veteran received psychotherapy for his mental condition as often as two times a month and the response had been poor.  He required one visit to the emergency room for his psychiatric problem.  The Veteran reported that during employment, he had difficulty getting along with others due to his temper; relationships with supervisors were fair or poor; relationships with coworkers were poor; and he had conflict with authority.  When describing his relationship with his spouse, he stated that it was poor due to difficulty getting along.  He also stated he had been divorced twice before.  The Veteran reported that his relationship with his children was poor.  Additionally, he reported that since he developed his mental condition, there had been major changes in his daily activities, such as inability to handle other people.  There had also been some major social function changes since he developed his mental condition, for example avoiding social interactions.  

Upon examination, the Veteran was noted to be a reliable historian.  His orientation was within normal limits. Additionally, the examiner stated that his appearance, hygiene, thought process, and behavior were appropriate.  His affect and mood were abnormal with depressed mood, although the depression did not affect his ability to function independently and effectively.  His commination was within normal limits.  He did not suffer from panic attacks or delusions.  The Veteran reported occasional hallucinations, including voices of people.  There were no hallucinations observed at the examination.  Further, his judgment was not impaired and his abstract thinking and memory were within normal limits.  There was passive thoughts of death occasionally, but homicidal ideation as absent.  The examiner also noted persistent symptoms of difficulty falling or staying asleep; difficulty concentrating; irritability or outbursts of anger; hypervigilance and exaggerate startle response; efforts to avoid thoughts, feelings or conversation associated with the trauma; markedly diminished participation in activities; effort to avoid activities that arouse the event; feeling of detachment or estrangement from others; restricted range of affect; and sense of a foreshortened future.   The examiner noted that these disturbances caused distress or impairment in the Veteran's social, occupational, or other areas of functioning.

The examiner diagnosed the Veteran with PTSD, and assigned a GAF score of 65.  The examiner noted that the Veteran was mentally capable of managing benefit payments in his own best interest.  Additionally, the examiner noted that mentally, the Veteran occasionally had some interference in performing activities of daily living because feeling paranoid, not trusting others, and temper.  He had difficulty establishing and maintaining effective work and social relationships because he liked to be by himself.   He had no difficulty understanding commands.  Lastly, the examiner noted that he appeared to pose no threat of persistent danger to injury to himself or others.  

The Veteran was afforded another VA examination in December 2009.  The Veteran reported that his employment would not last long because of his angry outbursts.  The examiner noted that he was even very upset with a young man who was in the waiting room, claiming he was staring at him and very rude.  The Veteran claimed in the last seven weeks that he had been involved in physical altercations with several men, claiming that he was assaulted by some of them.   He reported that his hours at work were reduced because of arguing with customers and coworkers.  He reported thinking about suicide the last two months due to his depression; however, he had no overt suicidal plans.  He reported that he was married for the third time for the last twelve years, and they had been having frequent arguments.  The Veteran stated that he had high moods where he complained of racing thoughts, difficulty sleeping, and feeling grandiose and on top of the world.  This would last for a few days, and would be followed by depressed mood where he would be withdrawn and sluggish.  He continued to experience nightmares on a daily basis and pertained to him being stabbed.  He also had recurring intrusive memories about Vietnam, particularly witnessing a friend who was killed.  He also had paranoid ideas of reference thinking that people were talking about him.  He remained suspicious and even claimed that at times he heard voices.  He also reported that when he felt depressed, he would tend to stay in bed with no energy or drive.  

Upon examination, the examiner noted that as a historian to some degree, the Veteran was not reliable.  The examiner noted that the tended to be very flighty with pressured speech.  He was easily agitated and it was very difficult to ask him to elaborate on his response.  Additionally, he would get upset claiming that the examiner was not listening to him.  His hair was uncombed and he was partially unkempt.  He was oriented to time and place.  On many occasions he was agitated and would speak in a loud voice, with occasional screaming.  He had problems with paying attention and focusing.  His mind tended to wander and his responses at times tended to be rambling.  He reported having panic attacks every day since he left Vietnam, characterized by hyperventilating and heart racing.  He admitted to being paranoid, thinking people were talking behind his back when he was working in public.  He had a history of delusion where he feels people can read his thoughts.  He also claimed he had been hearing voices every day for several years and even claimed he heard voices now.  He had no obsession or compulsions.  He appeared to have impaired thought process and judgment.  He noted memory problems and passive death wishes, but no overt suicidal plans.  He also experienced behavioral, social, and affective symptoms referable to PTSD, but also due to his bipolar condition.   

The examiner diagnosed the Veteran with PTSD, and bipolar disorder, type I, with psychotic features, and assigned a GAF score of 45.  The examiner stated that the Veteran's bipolar disorder was separate from his PTSD and was not related.  He further stated that the Veteran exhibited symptoms of delusions and hallucinations, as well as mood swings.  He demonstrated emotional liability and agitation more in conjunction with his being manic. His PTSD was characterized by having chronic nightmares and intrusive thoughts.   The Veteran was still employed as  a truck driver, but his work history was scanty and there was concern that he may lose his job because of his erratic behavior.   Additionally, the Veteran was capable of managing his own benefits.  He was unable to perform activities of daily living, but still had some self-care.  His wife did most of the household chores.  He was unable to establish social relationships and was having difficulty maintaining work because of his angry outbursts.  He had irritability, paranoid thinking, and mood swings.  He was unable to maintain family role functioning.  He did not get along with his extended family and his children.  He was unable to perform recreation or leisurely pursuits.  He  did not have any hobbies right now and was mainly a loner.  Lastly, the examiner stated that the prognosis was guarded because of his emotional instability and his untreated bipolar disorder.  

The VA examiner subsequently submitted an addendum opinion.  The examiner concluded that based on history and mental status examination, the Veteran's occupational and social functioning was significantly impaired primarily due to bipolar disorder.   Additionally, the examiner stated that the Veteran's current symptoms included impaired thought processes, mood swings  due to emotional liability, and mood swings which were due to bipolar disorder.  

The Veteran was afforded another VA examination in April 2011.  The Veteran reported that he had increasingly frequent panic attacks in the past few years, and his employment situation and third marriage became less secure.  The Veteran reported that his wife expressed concerns that his PTSD symptoms had worsened significantly in the recent years.  They had almost no intimate contact at the present time, and was often unable to communicate for extended periods.  He now feared losing his wife, and worried constantly that they might not stay together, as she had recently threatened to leave.  This threat was the key motivator for the Veteran to seek treatment.  The Veteran reported that he remained emotionally numb and detached almost constantly, and he had worked as a long-distance driver for decades, largely because it allowed him to remain alone much of the time.  He reported feeling a need to keep knives and an axe in his home for "safety" purposes.   The examiner noted that the Veteran scored in the severe range on the Beck Depression Inventory, and the Beck Anxiety Inventory, and his affect was acutely dysthymic with affect congruent with mood.  Additionally, the examiner noted that there were no signs of suicidal or homicidal ideation at the time of the examination.  The Veteran described the current symptoms of continuous feelings of near-panic, and fully expected to have at least a few panic attacks each week.  The severity of the symptoms was severe.  The symptoms were episodic, fluctuating, or wax and wane.  The Veteran reported that the symptoms affected his total daily functioning, which resulted in increasingly intense symptoms of PTSD.  He reported sleep trouble, with nightmares almost every night that pertained to combat-related events.  He also reported that he had a history of violent behavior described as having gotten in many fist-fights over the years, and violent interactions with his spouses in his first two marriages.  He did not indicate a history of suicide attempts.  The examiner noted that the Veteran was receiving individual therapy for his symptoms, but was not hospitalized for this condition.  

Upon examination, the Veteran's orientation was within normal limits. The examiner noted that his appearance, hygiene, and behavior were appropriate.  He maintained good eye contact during the examination.  Affect and mood showed a disturbance of motivation and mood, mood swings, anxiety, and depressed mood.  He had numerous panic attacks each week, and he felt exhausted and depressed afterward.  He was also fearful of losing his wife and job.  His communication and concentration were within normal limits.  There was abnormal, pressure speech, which occurred persistently.   It was not circumstantial circumlocutory speech, stereotypical speech, illogical obscure speech and irrelevant speech.  The Veteran's speech manner was intense and distressed when describing his many experiences after returning from Vietnam.  He also had intensive trouble trusting people, including Asian males in particular.  The examiner noted that there was no report of a history of delusions or hallucinations, and no delusions or hallucinations were observed at the examination.  Additionally, compulsive behavior was absent.  The Veteran's thought processes were appropriate and he was able to understand directions.  He did not have slowness of thought nor did he appear confused.  His judgment was not impaired and his abstract thinking and memory were normal.  The Veteran exhibited continued strong signs of behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD.  As his treatment progressed, his symptoms grew more intense and unsettling for the Veteran.  

The examiner diagnosed the Veteran with PTSD and anxiety disorder, and assigned a GAF score of 45 to 50.  The examiner stated that the Veteran's PTSD symptoms had intensified in recent years, and he developed anxiety disorder symptoms due to the effects of the increasing symptoms in terms of added complications in his life, including his detachment and angry outbursts jeopardizing his marriage and his employment.  He was prone to panic attacks weekly, partly due to the fears of losing his wife and his job.   The effects of PTSD on the Veteran's employment included constant fear of being fired because of his difficulty managing his anger.  He is cable of managing benefit payments and financial affairs.  Mentally, he did not have difficulty performing activities of daily living.  The examiner noted that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although he generally was functioning satisfactorily with routine behavior, self-care, and normal conversation.  The examiner noted that the above statement was supported by the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, and fearful of losing his marriage.  Currently, he had difficulty establishing and maintaining effective work/school and social relationships because of his detachment and anger-management problems, and he thought his job was in jeopardy.  He has difficulty maintaining effective family role functioning because his wife had threatened to leave him due to his anger and detachment, and he severely feared losing his third marriage.  He had intermittent inability to perform recreation or leisurely pursuits because of lost interest or motivation.  He had no difficulty with physical health and understanding commands.  Further, the examiner stated that the Veteran did not appear to pose any threat of danger or injury to himself or others.   

The Veteran testified at a Travel Board hearing in March 2014.  He reported four attempted suicides.  He further stated that he would have anxiety attacks while driving in the snow or over mountains for his job.  He reported that he was working four days a week now.  The Veteran's spouse stated that he was very short tempered and difficult to live with.  She also said that the Veteran said things to hurt people and created conflict with his children, friends, and people in their church.  She also reported that the Veteran kicked her in his sleep and had night sweats.     

The Veteran submitted a June 2013 Review of PTSD Disability Benefits Questionnaire from his VA treating physician.  The examiner noted psychiatric diagnoses of PTSD, recurrent depression, and dysthymia, and assigned a GAF score of 45.  The physician concluded that the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The physician stated that the Veteran's social history included no friends and a saintly wife.  Additionally, he had fights at work and worked alone.  The physician stated that the Veteran was exposed to numerous psychotropic medications over the years.  He had a history of group and individual psychotherapy.  The Veteran reported isolation, irritability, nightmares, poor sleep, unstable mood, hypervigilance, and emotional numbness.  In the past the Veteran had used alcohol and marijuana, but not presently.  The physician noted that the Veteran had the following symptoms:  depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; inability to establish and maintain effective relationship; suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The physician noted that the Veteran was capable of managing his financial affairs.  Additionally, the physician stated that the Veteran's condition was a chronic disorder;  had a minimal response to full scale therapy; and deteriorated over time recently.  

The Veteran submitted an additional Review of PTSD Disability Benefits Questionnaire from his VA treating physician in March 2014.  The examiner noted psychiatric diagnoses of PTSD and recurrent depression, and assigned a GAF score of 48.  The physician concluded that the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The physician stated that the Veteran's symptoms of interpersonal conflict and poor memory and concentration were causes of his occupational and social impairment.  Additionally, the physician noted that the Veteran had multiple marriages; conflict with family; many jobs; and positive for legal and behavioral history.  The examiner noted that the Veteran had the following symptoms:  depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impairment of short and long term memory, for example retention of only highly learned material, while forgetting to complete tasks; flattened affect; difficulty in establishing and maintaining effective work and social relationships; inability to establish and maintain effective relationship; suicidal ideation; and impaired impulse control, such as unprovoked irritability with periods of violence.   Additionally, the physician noted that the Veteran was capable of managing his financial affairs.  Lastly, the physician noted that the Veteran should not be working due to chronic condition(s). 

After a review of the evidence of record, the Board finds that the Veteran's PTSD symptoms have been found to display the criteria contemplated by a 70 percent rating under DC 9411 prior to January 11, 2011 and throughout the pendency of the appeal.  His PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and mood, due to such symptoms as suicidal ideation, near-continuous panic attacks, impaired impulse control, and difficulty adapting to stressful circumstances (including work or a work like setting), and the inability to establish and maintain effective relationships.  

The Veteran's treatment records and examination reports show that the Veteran's PTSD symptoms included depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; inability to establish and maintain effective relationship; suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  Specifically, the Veteran's initial VA PTSD Assessment noted significant symptoms of PTSD and severe symptoms of depression.  The Veteran continuously reported occupational issues due to conflict with authority.  Additionally, the Veteran's wife testified to instances where the Veteran created conflict with his children, friends, and people in their church.

Furthermore, while an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that throughout the period of appeal, the Veteran's GAF score ranged from approximately 45 to 65, which is indicative of serious, but not total, occupational and social impairment.  In the view of the Board, the GAF score is consistent with the Veteran's PTSD symptomatology and the assignment of a 70 percent rating.  

Although not all of the enumerated symptoms recited for the 70 percent rating are shown, the Board nonetheless finds that the severity of the Veteran's PTSD symptoms and the significant effect of these symptoms on his social and work situation justify assigning a higher disability rating of 70 percent prior to January 11, 2011 and throughout the entire period of appeal.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Veteran has had significant PTSD symptoms since his service connection claim was granted, and has continued to receive therapy for this disability.  Therefore, it is reasonable to conclude that the PTSD symptoms have not changed over the years since service.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  

While he meets the criteria for a 70 percent rating, the Board has determined that he does not meet the criteria for the next higher 100 percent rating, as his PTSD symptomatology does not reveal total occupational and social impairment.  While the VA examinations noted impaired judgment and thought process, the Veteran's  communication was within normal limits.  Additionally, the Veteran's VA treating physician specifically did not mark off grossly inappropriate behavior or impairment in thought processes or communication on the June 2013 and March 2014 PTSD Disability Benefits Questionnaires.  At the October 2005 and December 2009 VA examinations, the Veteran reported occasional hallucinations, including hearing voices.  However, the examiners noted that there were no hallucinations observed at the examination.   Additionally, he was never reported to have persistent delusions or hallucinations.  Furthermore, the December 2009 VA examiner concluded that the Veteran's bipolar disorder was separate from his PTSD and was not related.  Most significantly, the VA examiner stated that the Veteran exhibited symptoms of delusions and hallucinations, as well as mood swings due to his bipolar disorder, and that his PTSD was characterized by having chronic nightmares and intrusive thoughts.  While the Veteran has reported suicidal ideations, the October 2005 and April 2011 VA examiners noted that he was not in persistent danger of hurting himself or others.  While the December 2009 VA examiner noted the Veteran's appearance to be unkempt, the October 2005 and April 2011 VA examiners noted that his appearance, hygiene, and behavior were appropriate.  

Additionally, the Veteran's VA treating physician did not mark off neglect of personal appearance and hygiene on the June 2013 and March 2014 PTSD Disability Benefits Questionnaires.   Further, the April 2011 VA examiner noted that mentally, the Veteran did not have difficulty performing activities of daily living.  In addition, the Veteran has always been found to be oriented to time and place, and no memory loss for names of close relative, occupation, or own name.  Specifically, the Veteran has testified to his occupation as a gasoline truck driver.  Lastly, no physician or VA examiner has ever stated that the Veteran had total occupational or social impairment.  Although it was documented on many occasions that the Veteran has marital problems, he still remains married and motivated to seek treatment to maintain that relationship.  Additionally, it was continuously noted that the Veteran was capable of managing his own benefits.  Such findings do not warrant a 100 percent evaluation when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. at 443.

The Board acknowledges the Veteran's complaints regarding his PTSD symptoms and notes that the Veteran is competent to make these assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also accepts the credibility of the Veteran's assertions concerning the impairment associated with his PTSD. In fact, the Veteran's subjective complaints have been considered in determining the present 70 percent rating for his PTSD.

All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The evidence is for the assignment of a higher 70 percent rating throughout the entire period of appeal for the Veteran's PTSD.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To the extent that the Veteran has contended that his PTSD is more severely impaired than the rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Extra-schedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extra-schedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The Veteran's service-connected PTSD symptoms have been productive of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, and mood, due to such symptoms as suicidal ideation, near-continuous depression, impaired impulse control, difficulty adapting to stressful circumstances, and the inability to establish and maintain effective relationships.  Specifically, the Veteran's treatment records and examination reports show symptoms of depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; inability to establish and maintain effective relationship; suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  However, these symptoms of the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criterion reasonably describes his disability.  See 38 C.F.R. § 4.130, DC 9411.  For this reason, referral for consideration of an extra-schedular rating is not warranted for this claim.  


ORDER

Entitlement to an initial disability rating of 70 percent, but no higher, for PTSD prior to January 11, 2011 is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 70 percent for PTSD is denied. 


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of entitlement to a TDIU.

The Veteran contends that he is entitled to a TDIU.  Specifically, he reported that he his PTSD symptoms have rendered him unemployable.  

As noted above, at the March 2014 hearing, the Veteran reported that his doctor informed him that he was no longer able work as a gasoline truck driver because he was having dangerous things happen, such as forgetting to put on the trucks parking break.  While the Veteran's physician has stated the Veteran is unable to work due to his medical condition, it is unclear from review of the claims file whether the Veteran is engaged in more than marginal employment as he testified that he is currently working four days a week.  Therefore, on remand the Veteran should be asked to submit information about the nature of the work and any information about the income he generates from that work.

Additionally, the Veteran has never been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice upon remand. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim currently on appeal.  

2. The AOJ/AMC should request that the Veteran clarify the nature of the work he does and provide financial information including verification of income or any other income information that would suggest whether or not the Veteran is currently engaged in more than marginal employment.  Attempts to obtain this verification should be documented in the claims file.

3. Following the completion of the foregoing, the AOJ/AMC should readjudicate the Veteran's claim.  The AOJ/AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


